United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Stroudsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1325
Issued: May 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 11, 2020 appellant, through counsel, filed a timely appeal from a December 18,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Pursuant to the Board’s Rules of Procedure, an appeal is considered filed when received by the Clerk of the
Appellate Boards. 20 C.F.R. § 501.3(f). However, when the date of receipt would result in a loss of appeal rights,
the appeal will be considered to have been filed as of the date of the U.S. Postal Service postmark or other carriers
date markings. Id. at § 501.3(f)(1). The 180th day following OWCP’s December 18, 2019 decision was Monday,
June 15, 2020. Because using June 17, 2020, the date the appeal was received by the Clerk of the Appellate Boards,
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is June 11, 2020, rendering the appeal timely filed. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted employment incident.
FACTUAL HISTORY
On May 2, 2019 appellant, then a 33-year-old carrier, filed a notice of traumatic injury
claim (Form CA-1) alleging that on April 29, 2019 another vehicle struck her vehicle from behind,
in the performance of duty. She indicated that her “back felt sore and her right leg hurt.” On the
reverse side of the claim form the employing establishment controverted the claim, noting that
appellant waited four days to file a claim and had continued to work without apparent difficulty.5
In development letters dated May 6, 2019, OWCP requested additional factual and medical
evidence from appellant and the employing establishment. It advised appellant of the type of
factual and medical evidence needed and provided a questionnaire for her completion. OWCP
afforded both parties 30 days to respond.
OWCP subsequently received a May 3, 2019 a hospital emergency department report from
Dr. Marc Kolpon, an osteopath Board-certified in emergency medicine. Dr. Kolpon noted that
appellant was seen for right leg and lower back injuries. He explained that appellant had no
discomfort until two days following the motor vehicle accident. Dr. Kolpon related that appellant
experienced soreness in the mid-to-lower lumbar region and pain in the right knee because she
struck it on the dash during the accident. He noted that the accident occurred in a parking lot at an
unknown speed, appellant was wearing a seatbelt, and there was no airbag deployment.
Dr. Kolpon examined appellant and diagnosed musculoskeletal pain.
In a June 7, 2019 response to the questionnaire, appellant related that she made a right hand
turn when her vehicle was struck from behind. She indicated that she had sharp pain in her right
leg when it hit the steering wheel shaft and her back started hurting two days later. Along with the
completed questionnaire, appellant resubmitted May 3, 2019 medical records from Dr. Kolpon.

3

5 U.S.C. § 8101 et seq.

4
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
5
The record reflects that appellant had previously filed a traumatic injury claim (Form CA-1) on December 14,
2016 alleging that she sustained a right leg tear when she stepped into a hole while delivering mail. This claim was
assigned OWCP File No. xxxxxx097. OWCP initially denied the claim by decision dated January 25, 2017 and the
claim remains in denied status. Appellant’s claims have not been administratively combined.

2

Also on June 7, 2019, OWCP received a copy of an April 29, 2019 police report, indicating
that on April 29, 2019 at 2:28 p.m., appellant had stopped for traffic when her vehicle was rearended by another vehicle.
By decision dated June 7, 2019, OWCP denied appellant’s claim. It noted that appellant
had not returned the completed questionnaire and, therefore, she had not established that the
incident occurred as alleged. It concluded, therefore, that she had not met the requirements to
establish an injury as defined by FECA.
On June 25, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
October 18, 2019. Appellant testified that she was involved in a motor vehicle accident on
April 29, 2019. She explained that she was in a long life vehicle (LLV) pulling out of a parking
lot to make a right-hand turn when her vehicle was rear-ended. Appellant noted that she made a
police report, but did not seek treatment on the date of injury. Regarding the mechanism of injury,
she testified that “my body did jerk up towards the front and I banged my knee like on the shaft of
the driving wheel.” Appellant indicated that she sought initial treatment at a hospital a few days
after the incident and she was told that she had a pinched nerve. She confirmed that she had not
suffered any other injuries to the neck or back since the motor vehicle accident. Appellant also
indicated that she had a prior history of right knee problems and clarified that her injury in the
instant case was more in the thigh area.
In a November 20, 2019 letter, T.S., a human resource specialist, controverted the claim
and argued that appellant did not file the claim for four days and continued to work following the
injury. She also noted that appellant had a prior knee injury.
In a September 23, 2019 report, Dr. Gregory Menio, a Board-certified orthopedic surgeon,
noted that he saw appellant on November 30, 2018 for right knee pain, which she related that she
had had for approximately one year. He noted that her knee pain caused her to limp. Dr. Menio
advised that he then saw appellant for a magnetic resonance imaging (MRI) scan of the right knee
on December 6, 2016, which revealed arthritis at the patellofemoral joint with a large full thickness
cartilage defect. He advised that appellant underwent operative intervention to include Euflexxa
injections, which somewhat improved appellant’s symptoms, although her pain continued on
walking long distances. Dr. Menio noted that he recommended arthroscopy. It was delayed due
to a pregnancy, and then performed on August 15, 2018. He advised that he performed a partial
medial and lateral menisectomy and drilling of the femoral condyle, that appellant did well postsurgery, and returned to work delivering mail. Dr. Menio noted that appellant was last seen on
July 8, 2019 for persistent pain. He opined that appellant presented with right knee pain without
specific injury and that there were arthritic changes which “could be related to her work situation.”
A September 25, 2019 MRI scan of the lumbar spine, read by Dr. Francesco Priamo, a
diagnostic radiologist, revealed a right paramedian disc protrusion at L5-S1.
In an October 14, 2019 report, Dr. Allister Williams, a Board-certified orthopedic surgeon,
examined appellant and determined that appellant had a right paramedian disc protrusion at L5-S1,
low back pain, status post motor vehicle accident at work, and lumbar radiculopathy.
By decision dated December 18, 2019, OWCP’s hearing representative modified the
June 7, 2019 decision to find that the factual component of the claim was established; however,
3

the claim remained denied as the medical evidence of record was insufficient to establish causal
relationship between the diagnosed medical condition and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,7 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a back or right
knee condition causally related to the accepted April 29, 2019 employment incident.
OWCP initially received a May 3, 2019 report from Dr. Kolpon. Dr. Koplon noted that
appellant was seen for right leg and lower back injuries. He related appellant’s explanation that
6

Supra note 3.

7

C.D., Docket No. 20-0858 (issued November 30, 2020); R.M., Docket No. 20-0342 (issued July 30, 2020); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
8

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
9

20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
10
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
11

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

4

she experienced soreness in the mid-to-lower lumbar region and pain in the right knee because she
struck it on the dash during the April 29, 2019 incident. Dr. Kolpon examined appellant and
diagnosed musculoskeletal pain. The Board has held that pain is not considered a diagnosis under
FECA, as pain merely refers to a symptom of an underlying condition.13 Furthermore, Dr. Kolpon
provided no opinion on causal relationship. The Board has also held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value
on the issue of causal relationship.14 Therefore, this report is insufficient to establish the claim.
In a September 23, 2019 report, Dr. Menio addressed appellant’s prior right knee condition
and noted that appellant had arthritis at the patellofemoral joint with a large full thickness cartilage
defect. He also noted that appellant had undergone right knee arthroscopy on August 15, 2018.
Dr. Menio indicated that he saw appellant on July 8, 2019 for right knee pain without specific
injury and opined that there were arthritic changes, which “could be related to her work situation.”
He offered no opinion as to whether appellant’s diagnosed condition was causally related to the
accepted April 29, 2109 employment incident. Accordingly, this report is of no probative value
on the issue of causal relationship and is insufficient to establish appellant’s claim.15
In an October 14, 2019 report, Dr. Williams diagnosed lumbar radiculopathy and a right
paramedian disc protrusion at L5-S1. However, he did not provide an opinion on causal
relationship. As previously explained, medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.16
This report is, therefore, also insufficient to establish appellant’s claim.
The record also contains a September 25, 2019 MRI scan. The Board has held that
diagnostic studies, standing alone, lack probative value on the issue of causal relationship, as they
do not provide an opinion as to whether the employment incident caused any of the diagnosed
conditions.17 This evidence is, therefore, insufficient to establish appellant’s claim.
As the medical evidence of record does not contain a rationalized medical opinion
establishing causal relationship between appellant’s diagnosed conditions and the accepted factors
of her federal employment, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

T.W., Docket No. 20-0767 (issued January 13, 2021); M.V., Docket No. 18-0884 (issued December 28, 2018).
The Board has consistently held that pain is a symptom, not a compensable medical diagnosis. See P.S., Docket No.
12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
14

A.O., Docket No. 20-1395 (issued February 23, 2021); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
15

L.B., Docket No. 19-1907 (issued August 14, 2020).

16

B.W., Docket No. 20-1032 (issued November 17, 2020); S.J., Docket No. 19-0696 (issued August 23, 2019);
M.C., Docket No. 18-0951 (issued January 7, 2019); L.B., supra note 14; D.K., supra note 14.
17

See C.B., Docket No. 20-0464 (issued July 21, 2020).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back or right
knee condition causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

